Citation Nr: 1528719	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for second degree burns.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2010 Substantive Appeal (VA Form 9) the Veteran requested a Board video-conference hearing. Initially, the Veteran's hearing was scheduled for January 6, 2015. The Veteran requested to have the scheduled hearing rescheduled. Subsequently, a 3-way Board video-conference hearing was scheduled for April 7, 2015, wherein the Veteran would appear at the RO in Oakland, California and his attorney would appear at the RO in San Diego, California. 

In correspondence received on April 8, 2015, the Veteran's attorney notified the Board that a representative from his office arrived for the hearing at the RO in San Diego at 9 a.m. as was instructed in the hearing notice but no one was in the office at the RO in San Diego. The representative proceeded to contact the Board, San Diego RO hearing coordinator and Oakland RO hearing coordinator and it was determined that the San Diego RO was not made aware of the scheduled hearing. 

The Veteran's attorney requested that the Board video-conference hearing be rescheduled. The attorney re-iterated the request for a 3-way Board video-conference hearing wherein the Veteran would appear at the RO in Oakland, California and he (or a representative from his office) would appear at the RO in San Diego, California.

Accordingly, the case is REMANDED for the following action:

The AOJ should re-schedule the Veteran for a 3-way Board video-conference hearing (wherein the Veteran would appear at the RO in Oakland, California and his attorney would appear at the RO in San Diego, California) in accordance with his request. The AOJ should notify the Veteran and his attorney of the date, time and place of the 3-way Board video-conference hearing.  See 38 C.F.R. § 20.704(b) (2014). After the 3-way Board video-conference hearing is conducted, or if the Veteran withdraws the 3-way Board video-conference hearing request or fails to report for the scheduled 3-way Board video-conference hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

